DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment of 04/29/2022.
The objections of Claim 8, 10 and 12 are withdrawn per the amendment.
Claims 1-6 and 8-15 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends. In this particular case, dependent claim 6 recites “the wheelchair lift of claim 1, wherein the hydraulic drive system comprises a hydraulic cylinder” and the independent claim 1, recites “wherein the hydraulic drive system comprises a hydraulic cylinder”. Hence, claim 6 is an improper dependent form for failing to further limit the subject matter of the claim upon which it depends from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yahner (US Pub. No. 2014/0260222 A1) in view of Gallingani (US Pub. No. 2014/0377047 A1).
As to Claim 1, Yahner discloses a wheelchair lift (figure 1, lift 10) with low energy consumption, comprising:
a platform assembly (figure 1, carriage 32) to receive a wheelchair
(See [0019]: load 50),
a lifting assembly (figure 1, mast 30, carriage 32) to move the platform assembly between an entry level position and a ground level position which is below the entry level position (See [0020]: to raise and lower the load), wherein the lifting assembly comprises a hydraulic drive system (See [0022], figure 2, hydraulic system 62), the hydraulic drive system comprises a hydraulic cylinder (See [0024]).
a tank to provide a hydraulic fluid (fluid reservoir 66),
 a pump (pump 64) to pump the hydraulic fluid from the tank to the hydraulic drive system,
an electric motor (lift motor 60) to drive the pump, wherein the electric motor comprises a terminal connected to a battery (battery 38) to apply an operating voltage to operate the electric motor for driving the pump (The material handling vehicle 10 and its control system 40 are powered by one or more batteries 38, coupled to the vehicle controller 42, propulsion system 47, and lift motor control 44 through a bank of fuses or circuit breakers in an electrical power distributor 52- See [0020]),
a fluid circuit (hydraulic circuit 65) being embodied to transport the hydraulic fluid from the tank to the hydraulic drive system to raise the platform assembly from the ground level position to the entry level position (hydraulic circuit 65 comprises a valve assembly that controls flow of fluid from the pump 64 to the cylinder and ram assembly 68 to raise the carriage 32 and at other times controls flow of fluid from the cylinder and ram assembly back to the reservoir 66- See [0022]), and
a control circuit (vehicle controller 42) to regulate the rotational speed of the electric motor in dependence on at least one of a lowering speed of the platform assembly detected by a speed sensor or a fluid pressure in the fluid circuit detected by a pressure sensor (speed sensor 59 provides a signal to the vehicle controller 42 indicating the speed of the hydraulic lift motor 60 which is attached to the platform 32- See [0022] and [0023]. It should be noted that the vehicle controller responds to lower the speed of the carriage. Also, the carriage is propelled by the hydraulic system which is connected to the lift motor 60. Therefore, the speed of the motor 60 also represents the speed of the carriage), when the electric motor is operated in the voltage generation mode (the electric lift motor 60 is applied by the lift motor control 44 to power other electrical functions on the material handling vehicle 10 See also [0029]);
wherein the fluid circuit (65) is further embodied to transport the hydraulic fluid from the hydraulic drive system via the pump to the tank, when lowering the platform assembly from the entry level position to the ground level position (See [0022]- [0024]).
Although a lifting assembly that comprises a hydraulic drive system with a hydraulic cylinder is thought as shown above, it doesn’t explicitly disclose:
wherein the lifting assembly comprises a top actuating arm and a bottom actuating arm configured as a parallelogram actuating linkage structure; and
wherein the top actuating arm and the bottom actuating arm are coupled by the hydraulic cylinder
Nonethless, Gallingani in his teachings as shown in Fig.1-10 disclose a wheelchair lift that includes a lifting assembly 90 comprises parallelogram actuating linkage structure 91 and a parallelogram actuating linkage structure 92. Each of the parallelogram actuating linkage structures 91, 92 have a top actuating arm 911, 921 and a bottom actuating arm 912, 922 which are located substantially parallel to each other. The respective top actuating arms 911, 921 and the respective bottom actuating arms 912, 922 may be coupled by a respective hydraulic cylinder 913, 923 (See [0035])
Therefore, it would have been an obvious modification before the effective date of the instant application for the lifting assembly of a hydraulic drive system to include a top actuating arm and a bottom actuating arm configured as a parallelogram actuating linkage structure coupled by the hydraulic cylinder as thought by Gallingani within the teachings of Yahner to moveably hold the platform assembly and for the lifting assembly to lift and lower the supporting assembly (See [0035]).
As to Claim 2, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, wherein the pump comprises an impeller wheel; wherein the electric motor is embodied to drive the impeller wheel in a first rotating direction to transport the hydraulic fluid from the tank to the hydraulic drive system; and wherein the pump is embodied so that the impeller wheel rotates in a second rotating direction, when the hydraulic fluid flows from the hydraulic drive system to the tank (The traction motor control 46 activates an electric traction motor 54 that is connected to the wheel 16 to provide motive force to the material handling vehicle 10. The speed and direction of the traction motor 54 are selected by operation of the multi-function control handle 22-See [0021] and [0022]- [0024]).
As to Claim 3, Yahner in view of Gallingani disclose the wheelchair lift of claim 2, wherein the electric motor is embodied to be operated in a voltage generation mode to provide a supply voltage at the terminal, when the impeller wheel rotates in the second rotating direction (See [0011]- [0012] and [0029]).
As to Claim 4, Yahner in view of Gallingani disclose the wheelchair lift of claim 3, wherein the electric motor is embodied to provide the supply voltage in dependence on a rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode (See [0029]).
As to Claim 5, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, further comprising: a bidirectional flow control valve being arranged in the fluid circuit between the pump and the hydraulic drive system (See [0025]).
As to Claim 6, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, wherein the hydraulic drive system comprises a hydraulic cylinder (See [0024]).
As to Claim 8, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, further comprising: the speed sensor to sense the lowering speed of the platform assembly (see [0023]).
As to Claim 9, Yahner in view of Gallingani disclose the wheelchair lift of claim 8, wherein the control circuit is configured to control the electric motor to reduce the rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode and the lowering speed of the platform assembly sensed by the speed sensor is above a threshold value (See [0023] and [0029]- [0030]).
As to Claim 10, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, further comprising: a pressure sensor to sense a pressure of the hydraulic fluid in the fluid circuit (A pressure relief valve 78 is connected between the pump outlet 72 and a reservoir return line 79 and opens when pressure at the pump outlet exceeds a predefined level; See [0025]).
As to Claim 11, Yahner in view of Gallingani disclose the wheelchair lift of claim 10, wherein the control circuit is configured to control the electric motor to reduce the rotational speed of the electric motor, when the electric motor is operated in the voltage generation mode and the pressure of the hydraulic fluid sensed by the pressure sensor is below a threshold value (See [0025]- [0026]).
As to Claim 12, Yahner in view of Gallingani disclose the wheelchair lift of claim 2, wherein the control circuit is configured to activate the electric motor to move the impeller wheel of the pump in the second rotating direction to overcome the inertia of the pump, when a load placed on the platform assembly is below a weight value (see [0032]).
As to Claim 13, Yahner in view of Gallingani disclose the wheelchair lift of claim 1, wherein the control circuit is configured to regulate a speed of the electric motor so that the platform assembly is moved between the entry level position and a first position below the entry level position with an initial velocity; wherein the control circuit is configured to regulate the speed of the electric motor so that the platform assembly is moved between a second position and the ground level position with a final velocity, the second position  being below the first position and above the ground level position; and wherein the initial velocity and the final velocity are below a velocity of the platform assembly by which the platform assembly is moved between the first and the second position (A first, second and third mode - see [0020]-[0021] and see also [0030]-[0033]).
As to Claim 14, Yahner discloses an energy recovering system for a vehicle (See [0012]), comprising:
the wheelchair lift (10) as claimed in claim 3 for mounting to a vehicle (10); and
a battery (38) to operate electrical components of the vehicle;
wherein the terminal of the electric motor (60) is connected to the battery (38);
wherein the battery (38) is configured to provide the operating voltage for operating the wheelchair lift (10) to the terminal of the electric motor (60); and
wherein the electric motor (60) is configured to provide the supply voltage to the terminal of the electric motor and to provide a supply current at the terminal of the electric motor to load the battery (See [0022]- [0024]).
As to Claim 15, Yahner discloses the energy recovering system of claim 14, wherein the battery is embodied as a battery for operating an electric motor of an electric vehicle (See [0029]).
Response to Arguments/Remarks
As to applicant’s argument “…In response, Applicant has amended claim 1 to better define the invention and respectfully traverses the Examiner's rejection for the following reasons… Yahner is directed to a hydraulic system for a material handling vehicle. The material handling vehicle is illustrated in Figure 1 and is configured as a lift truck including a body 14 comprising an operator compartment 18 which contains a multi- function control handle 22 and a deadman switch 24…It is respectfully submitted that even if the material handling vehicle 10 of Yahner should in principle be suitable for receiving a wheelchair by the carriage 32 and pair of forks 34 and comprise a “lifting assembly” configured as mast 30 and carriage 32, the “lifting assembly” 30, 32 significantly differs in its structure from the lifting assembly 20 of the wheelchair lift as set forth in Applicant’s amended claim 1… In particular, the “lifting assembly” 30, 32 of Yahner does not comprise a top actuating arm and a bottom actuating arm being configured as a parallelogram actuating linkage structure, wherein the top actuating arm and the bottom actuating arm are coupled by a hydraulic cylinder…It is respectfully submitted, therefore, that the “lifting assembly” 30, 32 of Yahner is not comparable with the particular structure of the lifting assembly 20 of the wheelchair lift of Applicant’s amended claim 1…Moreover, it is respectfully submitted that a person skilled in the art would have found no motivation in Yahner to transport a hydraulic fluid from a hydraulic drive system comprising a hydraulic cylinder to couple a top and a bottom actuating arm that are configured as a parallelogram actuating linkage structure via a pump to a tank, when lowering the platform assembly from the entry level position to the ground level position, as recited in Applicant's amended claim 1…Accordingly, it is respectfully submitted that claim 1, as amended, together with claims 2-6 and 8-15 which depend directly or indirectly thereon, are patentable over Yahner…”
In response to applicant’s amendment and argument, applicant’s arguments with respect to claim 1-6 and 8-15 have been considered but are moot because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record and the anticipation rejections under 35 U.S.C. 102 are withdrawn. However, the claims remain rejected under 35 U.S.C. 103 as shown in this office action in view of Gallingani. Gallingani in his teachings as shown in Fig.1-10 disclose a wheelchair lift that includes a lifting assembly 90 comprises parallelogram actuating linkage structure 91 and a parallelogram actuating linkage structure 92. Each of the parallelogram actuating linkage structures 91, 92 have a top actuating arm 911, 921 and a bottom actuating arm 912, 922 which are located substantially parallel to each other. The respective top actuating arms 911, 921 and the respective bottom actuating arms 912, 922 may be coupled by a respective hydraulic cylinder 913, 923 (See [0035]). Therefore, it would have been an obvious modification before the effective date of the instant application for the lifting assembly of a hydraulic drive system to include a top actuating arm and a bottom actuating arm configured as a parallelogram actuating linkage structure coupled by the hydraulic cylinder as thought by Gallingani within the teachings of Yahner to moveably hold the platform assembly and for the lifting assembly to lift and lower the supporting assembly (See [0035]). Hence, the rejection of Claim 1-6 and 8-15 are maintained. In conclusion, applicant's arguments filed on 04/29/2022 have been fully considered but they are not persuasive to reverse the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846